Exhibit 99.02 Southern Company Financial Highlights (In Millions of Dollars Except Earnings Per Share) Three Months Ended September Year-to-Date September Consolidated Earnings–As Reported (See Notes) Traditional Operating Companies $ Southern Power 68 56 Total Parent Company and Other - 26 - Net Income–As Reported $ Basic Earnings Per Share $ Average Shares Outstanding (in millions) End of Period Shares Outstanding (in millions) Three Months Ended September Year-to-Date September Consolidated Earnings–Excluding Items (See Notes) Net Income–As Reported $ MC Asset Recovery Insurance Settlement, net - - - Net Income–Excluding Items $ Basic Earnings Per Share–Excluding Items $ Notes - For the three months and nine months ended September 30, 2012 and 2011, dilution does not change basic earnings per share by more than 3 cents and is not material. - In March 2009, Southern Company recorded a charge related to a settlement agreement with MC Asset Recovery, LLC (MCAR) to settle a lawsuit. Southern Company filed an insurance claim for a portion of the MCAR settlement amount.In June 2012, Southern Company received an insurancerecovery related to this claim.Earnings for the nine months ended September 30, 2012 include 2 cents a share for the MCAR insurance recovery. - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
